DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.  Claims 1, 10, 18 and 19 are amended.  Claims 4-6 are cancelled.  Claims 10-17 were withdrawn in a previous office action.  Therefore, claims 1-3 and 7-20 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the timing schedule of claims 18 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “access a timing schedule….the timing schedule comprises a plurality of time periods during which lubricant from the MQL system is requested;…the lubricant pressure level selection is defined by the timing schedule”.   It is vague and unclear what a timing schedule is.  How does a controller use a timing schedule with regard to lubricant being delivered from the MQL system?  Is there also plurality of time periods where lubricant is not being requested?  How does a timing schedule turn lubricant on and off?  How does a timing schedule define a lubricant pressure?  Further, there is no description of timing schedule in the instant specification to provide an understanding of what is in the timing schedule or what the scope of a timing schedule is.
Claim 19 recites “the controller is operable to direct the lubricant module to supply the lubricant prior to the controller receiving the start signal from the machine tool controller as defined by the timing schedule”.  It is vague and unclear how the controller is able to direct the lubricant module to supply lubricant without some kind of signal.  Is the system performing a function with no direction from a controller?  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
As per claim 18, Bangma et al. disclose a minimum quantity lubrication (MQL) system (abstract) comprising:
 	a lubricant module (16) configured to be coupled to a machining spindle (86) and operable to supply lubricant at a selected flow rate (paras [0018, 0019]) to a tool (88) coupled to the spindle (86);
 	a pneumatic module (14) configured to be coupled to the spindle (86) and configured to supply pressurized gas (para [0035]) to the tool (86); and
 	a controller (12) operable to control the operation of both the lubricant module (16) and the pneumatic module (14), wherein the controller (12) is microprocessor-based;
 	Bangma et al. do not disclose the controller is configured to access a timing schedule for a selected operation controlled by a machine tool controller, wherein the timing schedule comprises a plurality of time periods during which lubricant from the MQL system is requested;
 	wherein the controller is configured to select a lubricant pressure level for the lubricant module before receiving a start signal after previously receiving a stop signal, wherein the lubricant pressure level selection is defined by the timing schedule, wherein the selected lubricant pressure level
corresponds to a known backpressure parameter associated with the tool coupled to the spindle to achieve the selected flow rate, wherein the stop signal is a command for the MQL system to not supply lubricant to the tool, and wherein the start signal is a command for the MQL system to supply lubricant to the tool.
 	However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach an MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]).   A timing schedule (fig. 6) shows the lubricant fluid rate and airflow rate to known backpressures for known tools (paras [0031-0033]).  
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bangma et al. by identifying tools with their specific volumetric lubricant flow rate and corresponding air flow rate so the appropriate lubricant pressure levels can be used with specific tools, as taught by Boelkins et al., for the purpose of being able to quickly supply a known tool with an optimal air/lubricant mist for maximum tool life and performance.

As per claim 19, Bangma et al. and Boelkins et al. as set forth above, disclose the controller (12) is operable to direct the lubricant module (16) to supply the lubricant prior to the controller (12) receiving the start signal from the machine tool controller (paras [0031-0034]) as defined by the timing schedule (fig. 6), and wherein the controller (12) is configured to direct the lubricant module (16) to stop the supply of lubricant to the tool when a subsequent stop signal is received.

As per claim 20, Bangma et al. and Boelkins et al. as set forth above, do not disclose the tool is a selected one of a plurality of different tools that are configured for coupling to the spindle, and wherein the controller is configured to receive from the machine tool controller determine an identity of the selected tool when the selected tool is coupled to the spindle, and wherein the machine tool controller is configured to determine the identity of the selected tool as defined by an associated optical or RFID tag.  However, Boelkins et al. in their Method and Apparatus for Direct Setting of Lubricant Output Amounts in a Minimum Quantity Lubrication system invention teach an MQL system controller (16) with a programming interface (27) to identify tool lubricant and airflow characteristics along with a Control ID (70) to store existing characteristics of existing, identified tools (paras [0031-0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bangma et al. with identifying any one of a plurality of tools with a Control ID identifier, when one is coupled to the spindle, as taught by Boelkins et al., for the purpose of being able to quickly supply a known tool with an optimal air/lubricant mist for maximum tool life and performance.

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a minimum quantity lubrication (MQL) system including a lubricant module configured to be coupled to a machining spindle and operable to supply lubricant at a preset flow rate to a tool coupled to the spindle; a pneumatic module configured to be coupled to the spindle and configured to supply pressurized air to the tool; and a controller operable to control the operation of both the lubricant module and the pneumatic module, wherein the controller is microprocessor-based; wherein the controller is configured to receive a start signal and a second signal from a machine tool controller, wherein the second signal is a control signal for the machining spindle and is output a predetermined duration before the start signal, and wherein the controller, in response to receiving the second signal, is operable to anticipate receiving the start signal and to direct the lubricant module to supply the lubricant to the tool prior to receiving the start signal from the machine tool controller.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654